Thompson, Ch. J.
The defendants waited until the action was called for trial, in the court below, before they removed the cause. Delay is, generally, the object of defendants in the removal of causes by habeas corpus. ■ They are not, therefore, entitled to favour.
On the removal of a cause from a court of common pleas, by habeas corpus, to this court, the plaintiff must begin de novo. The proceedings are not continued from the inferior court; it is a new suit, and the plaintiff is entitled to bail in the same manner as if the suit had been originally commenced here,' and without any reference to the proceedings in the court below. The motion to vacate the exception entered on the bail piece ought, therefore, to be denied; the plaintiffs, however, should be allowed 20 days to perfect bail in this court. As to the other branch of the defendant’s motion, the plaintiff must file se*333tiurity for costs, and until that is done all further proceedings must be stayed.
• • Yates, J. and Platt, J., were of the same opinion.
Spencer, J.,
said, he supposed that the practice in the court of K. B. and in this court to be, that the bail, on the habeas corpus:. was to be either common, or special, as in the court below; and that, if common bail was "filed in the common pleas, it was sufficient in this court. It was immaterial, however, in his opinion, how the practice was settled, provided the rule was established ; he should, therefore, concur in the rule as stated by the chief justice.
Van Ness, J., was of the same opinion, and concurred for' the same reason.
Rule accordingly.